Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report of Mortgagebrokers.com Holdings Inc. (the “Company”) on Form 10-Q for the year ending June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Alex Haditaghi, Chief Executive Officer and Chief Financial Officer of the Company, certify that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and, 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated:August 15, 2011 By:/s/ Alex Haditaghi Alex Haditaghi Principal Executive Officer, Principal Accounting Officer, President, Secretary and Director
